                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               WICHITA FALLS DIVISION

JEWEL WAYNE FLETCHER,                             §
                                                  §
                       Petitioner,                §
                                                  §
v.                                                §
                                                  §            Civil Action No. 7:19-cv-019-O-BP
LORIE DAVIS, Director,                            §
Texas Department of Criminal Justice,             §
Correctional Institutions Division,               §
                                                  §
                       Respondent.                §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge has entered his Findings, Conclusions, and

Recommendation in which he recommends that this action be dismissed as time-barred. ECF

No. 20. Objections were filed by Petitioner. ECF No. 25. The District Court reviewed de novo

those portions of the Findings, Conclusions, and Recommendation to which objections were made,

and reviewed the remaining Findings, Conclusions, and Recommendation for plain error. Finding

no error, I am of the opinion that the findings of fact, conclusions of law, and reasons for denial set

forth in the Magistrate Judge’s Recommendation are correct and they are hereby adopted and

incorporated by reference as the Findings of the Court.

       In his objections, Petitioner reasserts his argument that his motion for rehearing of the denial

of his art. 11.07 state habeas application by the Texas Court of Criminal Appeals tolled the federal

statute of limitations until the motion for rehearing was denied on January 18, 2019. See ECF No.

25 at 2. As stated by the Magistrate Judge, Petitioner’s federal statute of limitations expired on

December 31, 2018. See ECF No. 20 at 4. Petitioner mailed his motion for rehearing to the Texas
Court of Criminal Appeals on January 4, 2019. See ECF No. 12-22 at 3. Because Petitioner filed

the motion for rehearing in his state habeas case after the federal limitation period had expired, the

motion did not toll the federal statute of limitations. See ECF No. 12-22 at 3 (establishing a filing

date of January 4, 2019 for the motion for rehearing); see also Emerson v. Johnson, 243 F.3d 931,

935 (5th Cir. 2001) (holding that motions for rehearing properly filed within the limitation period

toll); Gordon v. Dretke, 107 F. App’x 404, 406 (5th Cir. 2004) (noting that a motion to reconsider

denial of state habeas application was filed after the expiration of the § 2244(d) limitations period,

distinguishing the case from Emerson). Thus, the instant petition, signed on January 30, 2019 (See

ECF No. 1 at 10) and logged by the prison mail room as mailed on February 19, 2019 (See ECF No.

13-1 at 5), was filed after December 31, 2018, the date on which the federal statute of limitations

expired. See Haywood v. Director, No. 1:15-cv-150, 2016 WL 1166333, at *2 (E.D. Tex. Feb. 2,

2016), rec. adopted, No. 1:15-cv-150, 2016 WL 1162525 (E.D. Tex. Mar. 24, 2016) (dismissing

federal habeas petition as time-barred where petitioner’s motion for reconsideration of his state

habeas application was filed after the federal statute of limitations had expired).

       Accordingly, this action is DISMISSED with prejudice as TIME-BARRED.

       SO ORDERED this 11th day of December, 2019.



                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE




                                                 -2-
